867 So.2d 431 (2004)
James Robert ROBINSON, Appellant,
v.
CITY OF MIAMI, and Evelio Cobas, Appellees.
No. 3D02-2560.
District Court of Appeal of Florida, Third District.
January 28, 2004.
Rehearing Denied March 5, 2004.
*432 Clarke, Silverglate, Campbell, Williams & Montgomery, and Hans Murphy, and Spencer T. Kuvin, Miami, for Appellant.
Robert S. Glazier, Miami; and Alejandro Vilarello, City Attorney, and Julie O. Bru, Assistant City Attorney, for Appellees.
Before COPE, RAMIREZ, and WELLS, JJ.
PER CURIAM.
James Robert Robinson appeals the entry of an adverse final judgment in his civil rights suit against appellees City of Miami and Evelio Cobas, a City of Miami police officer. We affirm.
This case arises from Officer Cobas' arrest of Robinson after the officer issued Robinson a citation for jaywalking that Robinson initially refused to sign. The officer had nearly struck Robinson with his police vehicle as Robinson crossed an intersection that contained no pedestrian crossing signals.
Robinson argues that the officer did not have reasonable suspicion to stop him, and thus the officer improperly issued the citation and Robinson could lawfully resist his arrest without violence. Without reaching all of the issues Robinson presents, we conclude that Robinson's refusal to accept and sign the citation gave the officer probable cause to arrest him.
Section 318.14(2), Florida Statutes (1997), required Robinson to "sign and accept a citation indicating a promise to appear." Further, Robinson's refusal to accept and sign the citation constituted a criminal offense under section 318.14(3), Florida Statutes (1997).
We therefore affirm.